Title: From Benjamin Franklin to John Foxcroft, 2 December 1772
From: Franklin, Benjamin
To: Foxcroft, John


Dear Friend,
London, Dec. 2. 1772
I am sorry to acquaint you that the Account Mr. Colden sent over from New York by the Octr Packet is look’d upon at the Office as no Account at all, the Receipts being lump’d in one Article of £5649 2s. 3½d. without any State of the Accounts of the several Offices to support that Article. It is therefore rejected, and I can make no Settlement till you send it me in the usual Form, viz. giving Credit to G.P.O. for every separate Sum receiv’d and of what Office, and accompanying the General Account with a Book of the particular Accounts as they stand between the several Offices and the American G P Office stated clearly as they stand in the Comptroller’s Book, and ballanced. To do this, it is not necessary to wait till every Officer has remitted his Ballance. It is enough to show what was due from him when the Accounts were made up. I wrote to you on this Head about the Middle of last Month, and to day Mr. Todd call’d on me, and earnestly desired I would urge it on you, for no Account can be settled by me, or render’d to Government by the Office, till this arrives. And I wonder at its being omitted, since it has always been the Practice. By a Letter Mr. Todd show’d me, dated Nov. 4. from Mr. Colden, he seems sensible that the Account he render’d was imperfect; for he excuses him self by saying, that he had no Precedent to show him how the Accounts had been heretofore stated, and that he therefore followed your Direction, you having assur’d him that was the usual Form, which Mr. Todd wonder’d at. I beg therefore that you would immediately urge him to get them done and send them over in the manner mentioned.
The Account of Bills charg’d to me is very right; excepting that I had no Credit for two return’d to Parker protested, but I had overpaid into the Office before the Accounts arrived, supposing I should have been charged with what the Philadelphia Office has paid on my Account to Mrs. Franklin. Full Credit is given me for my Salary, and no mention of those Payments. Perhaps you have taken them into your private Account with me, by Way of discharging what I overpaid you here; but you mention nothing of it. Will you not take it amiss if I once more mention that I am uneasy at the long continuance of that Account unadjusted?
I congratulate you most cordially on the Allowance now made you of £100 a Year for House Rent in New York; and on Mr. Finlay’s Appointment as Riding Surveyor (which you seem’d to desire) with a Salary of £200 a Year, and an Allowance to continue in his Quebec Office besides. He goes over in the Feby Packet and will immediately enter on Business: So that I now hope all will soon be in good Order. But pray don’t let the Accounts wait for him. I can now only add my best Wishes of Happiness to you and Yours, from Dear Friend, Yours most affectionately
B Franklin
Mr Foxcroft
